                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 DAJUAN WILLIAMS, JR.,

         Plaintiff,
                                                    Case No. 18-cv-966-bbc
    v.

 GARY BOUGHTON, CAPTAIN LEFFLER,
 SERGEANT SNODGRASS,
 SERGEANT WARD AND JOHN DOES 1-3,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




         /s/                                                6/12/2019
         Peter Oppeneer, Clerk of Court                     Date
